Citation Nr: 0606147	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  04-38 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION


The veteran-appellant served on active duty from October 1966 
to September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision of the 
Department of Veterans Affairs (VA), St. Louis, Missouri, 
Regional Office (RO) that denied the veteran's claim of 
entitlement to service connection for hypertension, claimed 
to be secondary to service-connected diabetes mellitus.  The 
veteran perfected an appeal of that decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, codified at 38 U.S.C.A. §§ 5109B, 7112 (West 
2002).

In April 2003, the veteran filed a claim of entitlement to 
service connection for diabetes mellitus on a presumptive 
basis, based upon his service in the Republic of Vietnam 
during the Vietnam War era.  In June 2003, he filed a claim 
of entitlement to service connection for hypertension as 
secondary to diabetes mellitus, arguing that his diabetes was 
causing complications with his hypertension. 

In July 2003, a VA physician's statement indicated that the 
veteran has a diagnosis of diabetes mellitus, and further 
indicated that the veteran has hypertension that is due to 
and a complication of the veteran's diabetes mellitus.

In a July 2003 rating decision, service connection was 
granted for diabetes mellitus.  The claim of entitlement to 
service connection for hypertension was deferred pending VA 
examination.  

In August 2003, the veteran underwent VA hypertension 
examination for the purpose of determining whether he has 
hypertension that could be attributed to his service-
connected diabetes mellitus.  Following examination, the 
physician opined that it was "less likely than not" that 
the veteran's hypertension was caused by his service-
connected diabetes mellitus.  

Based upon the results of the foregoing VA examination, in a 
September 2003 rating decision, service connection was denied 
for hypertension, including as secondary to service-connected 
diabetes mellitus.  

In his November 2003 notice of disagreement, the veteran 
conceded that his hypertension was not caused by his 
diabetes.  It was his primary contention, however, that his 
diabetes is "causing complications (problems) with [his] 
hypertension."  The veteran continued to advance this 
contention in his October 2004 substantive appeal.  

Essentially, the veteran argues that his hypertension is 
aggravated by his service-connected diabetes mellitus.  This 
contention brings into application the holding of the CAVC in 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In Allen, the 
CAVC held that "when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Although the August 2003 VA 
examination addressed the question of whether the veteran's 
diabetes mellitus caused his hypertension, it did not address 
the question of aggravation posed by the veteran.  

In its September 2004 statement of the case, the RO continued 
to deny the veteran's claim, indicating that "there is no 
medical evidence to show that [the veteran's] hypertension 
has been exacerbated or aggravated by [his] service-connected 
diabetes mellitus."  The CAVC has held, however, that VA is 
prohibited from reaching its own unsubstantiated medical 
conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  When the medical evidence is inadequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  

VA's duty to assist the claimant in developing his or her 
claim includes obtaining a medical opinion whenever such an 
opinion is necessary to make a decision on the claim.  
Consequently, the necessity for appropriate further 
examination is shown for the proper assessment of the 
veteran's claim.  38 U.S.C.A. § 5103A (West 2002).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 38 C.F.R. 
§§ 3.102, 3.159, and 3.326(a) (2005).

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
AMC.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  After any additional evidence has 
been obtained and associated with the 
file, the AMC must make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded another 
examination by an appropriate physician 
trained in the diagnosis and treatment of 
hypertension for the limited purpose of 
determining whether his hypertension, if 
found, bears any relationship to his 
service-connected diabetes mellitus by 
way of etiology or permanent aggravation.  
If possible, the examination should be 
conducted by the same physician who 
conducted the August 2003 examination of 
the veteran.  

The claims file must be made available 
to and pertinent documents therein 
reviewed by the examiner in connection 
with the examination.  The examiner 
must annotate the examination report 
that the claims file was in fact made 
available for review and reviewed in 
conjunction with the examination.  Any 
further indicated special tests and 
studies should be conducted.
The examiner must address the 
following medical questions:
Is it unlikely, likely, or at least as 
likely as not (examiner to choose one) 
that the veteran's hypertension 
disability, if found, is related by 
etiology to his diabetes mellitus, and 
if so, can the relationship be deemed 
to be permanent?
If the examiner is unable to make such a 
determination based upon the existing 
evidence, he or she should so state.  A 
complete rationale for any opinions 
expressed should be provided.

If no such etiology relationship can be 
found on an as likely as not basis, the 
examiner should offer an opinion as to 
whether the veteran's hypertension has 
increased in severity beyond the natural 
progression of the disorder by his 
service-connected diabetes mellitus.  If 
it is determined that the severity of the 
veteran's hypertension has been so 
increased by his diabetes mellitus, the 
examiner should offer the following 
assessments to the best of his or her 
ability using the medical evidence in the 
claims folder:

(1)  the baseline for the hypertension 
condition (level of disability existing 
prior to the increase in severity due to 
diabetes mellitus);

(2)  the level of additional hypertension 
disability considered to be proximately 
due to the service-connected diabetes 
mellitus; and 

(3)  an opinion as to whether the 
increase in severity is temporary or 
permanent.  

A complete rationale for any opinion 
expressed is requested.  

4.  Thereafter, the AMC should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed, and pursue any development 
required by the record at hand, including 
further medical examination.  

In particular, the AMC should review the 
requested examination report and required 
medical opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the AMC should implement 
corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above to include VA 
examination, the AMC should readjudicate 
the claim of entitlement to service 
connection for hypertension claimed as 
secondary to the service-connected 
diabetes mellitus.  The holding in Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) 
should be specifically considered.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the AMC should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the claim currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AMC; however, the veteran is hereby notified that failure 
to report for any scheduled VA examination(s) without good 
cause shown may adversely affect the outcome of his claim for 
service connection and result in a denial.  38 C.F.R. § 3.655 
(2005).



	                  
_________________________________________________
	BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

